Filed
                                                                                     Washington State
                                                                                     Court of Appeals
                                                                                      Division Two

                                                                                       July 2, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

 STATE OF WASHINGTON,                                              No. 51299-8-II

                               Respondent,

        v.

 JAMES EDWARD OVERSTAKE,                                     UNPUBLISHED OPINION

                               Appellant.

       LEE, J. — James E. Overstake appeals his conviction for possession of methamphetamine,

arguing that sufficient evidence does not support the jury’s verdict. We affirm.

                                             FACTS

       The State charged Overstake with possession of methamphetamine. Overstake’s jury trial

began on December 6, 2017.

       At trial, Officer Eric Fuller of the City of Raymond Police Department testified that he

arrested Overstake on September 2, 2017. At the time of the arrest, Fuller removed a small tin

container from the coin pocket of Overstake’s pants. Inside the container, Fuller found “[w]hite

crystalline residue” that he believed to be methamphetamine. Verbatim Report of Proceedings

(VRP) (December 6, 2017) 27.
No. 51299-8-II


       A Washington State Patrol forensic scientist testified that she tested the residue found in

the container and concluded the residue contained methamphetamine. The forensic scientist

admitted there was less than one-tenth of a gram of methamphetamine residue in the container.

       Overstake also testified at trial. Overstake testified that his girlfriend bought the pants he

was wearing for him at a second-hand store. Overstake described the pants as “skin-tight britches.”

VRP (December 6, 2017) 55. And Overstake testified that he did not know the container was in

the pants’ pocket.

       The trial court instructed the jury that,

              To convict the defendant of the crime of possession of a controlled
       substance, each of the following elements of the crime must be proved beyond a
       reasonable doubt:

       (1) That on or about September 2, 2017, the defendant possessed a controlled
       substance, methamphetamine; and

       (2) That this act occurred in the State of Washington.

Clerk’s Papers (CP) at 26. The trial court also instructed the jury that, “[p]ossession means

having a substance in one’s custody or control.” CP at 25.

       The jury found Overstake guilty of possession of methamphetamine. The trial court

imposed a standard range sentence.

       Overstake appeals.

                                            ANALYSIS

       Overstake argues that there was not sufficient evidence to support the jury’s verdict finding

him guilty of possession of methamphetamine. We disagree.




                                                   2
No. 51299-8-II


       Evidence is sufficient to support a conviction if, viewing the evidence in the light most

favorable to the State, any rational trier of fact can find the essential elements of the crime beyond

a reasonable doubt. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). All reasonable

inferences from the evidence are drawn in favor of the State and interpreted most strongly against

the defendant. Id. A claim of insufficiency of the evidence “admits the truth of the State’s

evidence and all inferences that reasonably can be drawn therefrom.” Id. Circumstantial and direct

evidence are equally reliable. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980).

“Credibility determinations are for the trier of fact and cannot be reviewed on appeal.” State v.

Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       To prove possession of methamphetamine, the State must prove that Overstake possessed

methamphetamine. RCW 69.50.4013. Overstake does not dispute that the State presented

sufficient evidence to prove that a container with methamphetamine was found in his pants pocket.

But, relying on cases in which drugs were ingested and assimilated into the defendant’s body,

Overstake argues that the small amount of methamphetamine found in the container is too small

to show possession and, therefore, fails to support the jury’s verdict.1

       In State v. Higgs, we held that “[i]t is well settled that RCW 69.50.4013 does not require

that a defendant possess a minimum amount of a controlled substance in order to sustain a




1
  Overstake generally relies on cases concerning constructive possession. However, constructive
possession is not applicable here because the methamphetamine was found on his person. See State
v. Staley, 123 Wash. 2d 794, 798, 872 P.2d 502 (1994) (“‘Actual possession means that the goods are
in the personal custody of the person charged with possession; whereas, constructive possession
means that the goods are not in actual, physical possession but that the person charged with
possession has dominion and control over the goods.’”) (quoting State v. Callahan, 77 Wash. 2d 27,
29, 459 P.2d 400 (1969)).


                                                  3
No. 51299-8-II


conviction.” 177 Wash. App. 414, 436, 311 P.3d 1266 (2013), review denied, 179 Wash. 2d 1024

(2014). Therefore, it is unlawful for a person “to possess any amount of methamphetamine,

including residue.”    Id. at 437.     Because it is unlawful to possess even residue of

methamphetamine, sufficient evidence supports the jury’s verdict finding Overstake guilty of

possession of methamphetamine. Therefore, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, J.
 We concur:



 Maxa, C.J.




 Cruser, J.




                                                4